 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. SULLIVAN &SONS MFG.CORP.andTEXTILEWORKERSUNION OPAXERIOA, CIO.Case No..4-CA-4 2. January 7, 1953Decision and OrderOn August 5, 1952, Trial Examiner William F. Scharnikow, issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint, andrecommended dismissal of these allegations.Thereafter the Respond-ent filed exceptions to the Intermediate Report, and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].The request of the Respondent for oral argument is hereby denied,as the record and the brief and exceptions, in our opinion, adequatelypresent the issues and positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, J. Sullivan &Sons Mfg. Corp., Philadelphia, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from refusing to bargain collectively concerningwages, hours, and other conditions of employment, with TextileWorkers Union of America, CIO, as the exclusive representative ofan appropriate bargaining unit of its employees consisting of allproduction and maintenance employees excluding office and factoryclerical employees, engineers, watchmen, foremen, and superintend-ents, during the period of the contract executed by the Respondentwith the said Union on December 14, 1951, and thereafter during anysuch further period as the said Union may be designated as the ex-clusive bargaining representative by the employees in the aforesaidappropriate unit within the meaning of Section 9 (a) of the Act.102 NLRB No. 6. J.SULLIVAN &SONS MFG. CORP.32.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively concerning wages, hours,and other conditions of employment with Textile Workers Union ofAmerica, CIO, as the exclusive representative of all employees in theaforesaid appropriate unit, during the period of the contract executedby the Respondent with the said Union on December 14, 1951, andthereafter during any such further period as the said Union may bedesignated as the exclusive bargaining representative by a majority ofthe employees in the said unit within the meaning of Section 9 (a) ofthe Act; and, if an understanding is reached, embody such under-standing in a signed agreement if requested by said Union.(b)Post at its plant in Philadelphia, Pennsylvania, copies of thenotice attached to the Intermediate Report and marked "AppendixC." 1 Copies of said notice to be furnished by the Regional Directorfor the Fourth Region shall, after being duly signed by the Respond-ent or its representative, be posted by the Respondent immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar asit alleges that the Respondent committed unfair labor practices inviolation of Section 8 (a) (1) of the Act.1The notice,however,shall be, and it hereby is, amended by striking from the firstparagraph thereof the words"The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words"A Decision and Order."In the event that this order is enforcedby a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon an amended charge filed December 26, 1950,1 by Textile Workers Unionof America, CIO, herein called the Union, the General Counsel for the NationalLabor Relations Board,' by the Regional Director for the Fourth Region (Phila-delphia, Pennsylvania), issued a complaint dated March 3, 1952, alleging thatJ. Sullivan & Sons Mfg. Corp., herein called the Respondent, has engaged inI The original charge was filed on November 8, 1950,and duly served upon the Re-spondent on November 10, 1950.A The General Counsel and the staff attorney appearing for him at the hearing are hereinreferred to as the General Counsel;the National Labor Relations Board is referred to asthe Board. 4DECISIONSOF NATIONALLABOR RELATIONS BOARDand is engaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (a) (1) and (5) and Section 2 (6) (7) of the National LaborRelations Act, as amended (61 Stat. 136), herein referred to as the Act.Copiesof the complaint, the amended charge, and a notice of hearing were duly servedupon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substance :(1) That, on and since June 1, 1950, the Union has been, and continues to be,the exclusive bargaining representative of an appropriate bargaining unit of theRespondent's employees consisting of all production and maintenance employeesexcluding office and factory clerical employees, engineers, watchmen, foremen,and superintendents.(2)That, on or about August 28, 1950, and at all times thereafter, the Re-spondent, in violation of Section 8 (a) (1) and (5) of the Act, has refused andcontinues to refuse to bargain collectively with the Union as the exclusive bar-gaining representative of the employees in the appropriate bargaining unit.(3)That the Respondent also violated Section 8 (a) (1) of the Act by inter-rogating employees concerning their affiliation with, and activities on behalf of,the Union ; by granting wage increases and making adjustments in wage rateswithout consulting the Union and for the purpose of discouraging membershipin the Union ; by displaying to employees a knowledge of internal union matters ;and by threatening employees with reprisals, such as a shutdown or curtailmentof the Respondent's operations should they assist, join, or remain members ofthe Union, or engage or continue to engage in the Union's concerted activities.The Respondent, in its answer to the complaint, generally denies that it com-mitted any of the unfair labor practices alleged in the complaint, and alsoasserts other grounds of defense which, for convenience are set forth and dis-cussed in the consideration of the issues in section III, A, of this Report.Pursuant to notice, a hearing was held in Philadelphia, Pennsylvania, onMay 12 and 13, 1952, before the undersigned Trial Examiner duly designatedby the Chief Trial Examiner. The General Counsel, the Respondent, and theUnion appeared by their respective counsel and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.Before the end of the hearing, the General Counseland counsel for the Union submitted their oral argument upon the issues inthe case but counsel for the Respondent waived oral argument. Since thehearing, counsel for the Respondent and counsel for the Union forwarded tothe undersigned their respective briefs.Upon the entire record in the case and from his observation of the witnesses,the undersignedmakesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, J. Sullivan & Sons Mfg. Corp., a Pennsylvania corporationwith its principal office and place of business in Philadelphia, Pennsylvania,is engaged in the manufacture, sale, and distribution of narrow fabrics.TheRespondent annually causes to be purchased, transferred, and delivered to itsPhiladelphia, Pennsylvania, plant, materials of a value in excess of $400,000,of which more than 60 percent by value is shipped to said plant directly frommanufacturers or suppliers located outside the Commonwealth of Pennsylvania.It annually manufactures products of a value in excess of $800,000, of whichmore than 60 percent by value is sold and delivered to persons located outsidethe Commonwealth of Pennsylvania. J.SULLIVAN& SONS MFG.CORP.5The Respondent admits,and the undersigned finds, that it is engaged incommerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, isa labor organizationwithin themeaningof Section 2 (5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The refusals to bargain1.The setting and the issuesOn July 10, 1949, the Respondent purchased the Philadelphia plant andbusiness previously operated by a similarly named, corporate owner, and sincethen has had two contracts with the Union covering its production and mainte-nance employees at this plant.The first of these contracts was executed onJuly 11, 1949, the day after the Respondent took over the plant, and terminatedon July 11, 1951, pursuant to a 60-day written notice given by the Union onMay 10, 1951, in accordance with the express, applicable provision of the con-tract'The second contract, although dated and made effective as of July 11,1951, was actually executed on December 14, 1951, and is still in effect since,by its terms,it will expire only on November 30, 1952.It was during the effective period of the first, or 1949, contract that the Unionclaimed, and the complaint now alleges, that the Respondent refused to bargainin violation of the Act.For the Union filed its charge on November 8, 1950,and, as will be seen and the General Counsel specifically stated at the hearing,all of the acts of the Respondent upon which the General Counsel relies to showa refusal to bargain, were committed from August 28, 1950, to the end ofJanuary 1951.There is no dispute, and the undersigned accordingly finds, that the employeeunit covered by both the 1949 and 1951 contractsand asdescribed in the com-plaint, was, and is, appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act; that the Union was designated asbargaining representative by a majority of the employees in this unit on July11, 1949, when the 1949 contract was executed ; and that the Union was theexclusive bargaining representative of the employees in the appropriate unitat least until July 11, 1951, when the 1949 contract terminated.By its answer, and the position taken by its counsel at the hearing, theRespondent questions the continuation of the Union's majority and its statusas exclusive bargaining representative after the termination of the 1949 con-tract on July 11, 1951. In this connection it points to the undisputed facts,admitted by opposing counsel at the hearing, (1) that the Respondent soughtto raise this question by filing a petition with the Regional Director on June 6,1951, for an investigation of the representation of its employees under Section9 (c) (1) (B) of the Act, just after it had received the Union's notice terminat-ing the 1949 contractand askingthe Respondent to bargain upon modificationsor a new contract; (2) that the Regional Director, however, dismissed thispetition in view of the pending unfair labor practice charge filed by the Union ;and (3) that the Respondent eventually negotiated and executed the 1951 con-tract with the Union only after the employees had engaged in a strike in supports The 1949 contract provided for a term of a year,subject to automatic extensions forsuccessive annual periods until terminated by a 60-day written notice from either partyto the other.See section 2R of the contract in Appendix A of this Report.250983-vol. 102-53-2 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Union which began on July 17, 1951, and lasted for 20 weeks untilDecember 14, 1951, the date the second contract was signed.However, as theundersigned pointed out in substance to counsel during the hearing, the refusalto bargain which the General Counsel urges the Board to find, if it occurredat all, occurred not only before the 1949 contract expired (and therefore duringthe period when the Union was concededly the exclusive bargaining representa-tive of the employees in the unit) but also before the Respondent questionedthe Union's continuing majority by the filing of the representation petition.If, therefore, the refusal to bargain be found by the Board, under well-settledprecedent,` the Respondent's obligation to bargain with the Union as the exclusivebargaining representative of the employees continued, and thus survived the1949 contract, until, by bargaining, the Respondent had remedied its earlierrefusal to bargain.The General Counsel and the Union contend that the Respondent refusedto bargain collectively with the Union in violation of Section 8 (a) (5) of theAct, by granting a series of wage increases in September 1950, amounting intheir aggregate to a general uniform increase of 71, percent for all the em-ployees, without bargaining with the Union as required by the contract; andalso by refusing in January 1951 to bargain further upon the Union's requestfor a 10 percent general wage increase, unless the Union withdrew its refusal-to-bargain charges.The Respondent, on the other hand, denies that it refused to bargain col-lectively with the Union in violation of the Act, either by instituting the wageincreases or by terminating bargaining negotiations in 1951.With respect to thewage increases, it asserts in substance (1) that the Union failed to constitute,and to inform the Respondent of the identity of the members of, its negotiatingcommittee as required by the contract, although the Respondent had requestedit to do so, and therefore, that the Respondent was excused from bargainingon the matter of the wage increases; (2) that the wage increases in questiondid not amount to a general wage increase which, according to the contractwould have been a bargainable matter, but that, on the contrary, it was aseries of "merit increases" which, by previous practice under the contract,had been instituted by the Respondent without bargaining with the Union ;and (3) that, in any event, the provisions of the contract required the Unionto submit to arbitration the dispute between the parties as to whether the Re-spondent had the right to institute the wage increases without bargaining withthe Union, and that the Union, having failed to take this course, may not claimthat the Respondent refused to bargain.With respect to its alleged termina-tion of bargaining negotiations on the Union's 10 percent wage increase demandin January 1951, the Respondent, in its brief (pp. 6 and 7), contends, uponits view of the evidence, that the Respondent, as "part of the give and takeof collective bargaining," and "for the purpose of expediting the unfair labor[practice] charges filed with the Board," merelyproposedorsuggestedthat theUnion witlidraw its unfair labor practice charges, without delay, and that,contrary to the contention of the General Counsel and the Union, the Respondentdidnotrefuse to bargain with the Union unless the charges were withdrawn.The instant case thus presents the questions of whether in the light of thebargaining,wage-reopening, and arbitration provisions of the 1949 contract,the Respondent refused to bargain with the Union in violation of Section 8(a) (5) of the Act (1) by unilaterally granting a series of wage increases inSeptember 1950, without bargaining with the Union; and (2) by refusing to4 Franka Broa. Co. v N. L. R. B.,321 U. S. 702 J.SULLIVAN & SONS MFG.CORP.7negotiate on the Union's wage demand in January 1951,unless the Union'spending unfair labor practice charge was withdrawn or prosecuted withoutdelay.2.The provisions of the 1949 contractThe bargaining,wage-reopening,and arbitration provisions of the 1949 con-tract,which have an actual or asserted bearing upon the present case,are setforth in Appendix A of this Report. For the purpose of dealing with the evi-dence in the light of the contentions of the parties, the undersigned makesthe following findings as to the substance of these provisions :The Respondent recognized and agreed to bargain with the Union as therepresentative of the employees in the bargaining unit(section 2),and "to rec-ognize and deal with such representatives of the employees in its shops asthe Union may elect or appoint" (section 3).As its representatives for thispurpose, the Union agreed to appoint or elect stewards from among the em-ployees to serve the workers in each of the four principal departments of theplant ; and also a "Shop Committee who shall also act as Negotiating Commit-tee" of not more than eight employees,with the proviso"that each of the fourprincipal departments shall have at least one representative on the NegotiatingCommittee" (section 13(b), (c), and(d) ).In connection with this under-taking to appoint or elect the stewards and the members of the shop committeeand the negotiating committee,the Union further agreed that it would "furnish[the Respondent]in writing with the names of the Stewards,Shop Committeeand Shop Chairman and notify it in writing whenever any changes are madebefore[the Respondent]will recognize the new elected or appointed employee"(section 13 (e) ).The contract provided for the continuation of the existing scale of wages andpiecework rates "for the duration of this agreement" (section 14) except forpossiblemodifications through collective bargaining,either when required by"any changes in methods of production" (section 5),or,when requested byeither the Respondent or the Union on 30 days' notice to the other,"at theend of each six (6)month period during the term, extension,or renewal ofthis agreement" (section 23 (a) ).The remaining provisions of the contract relevant to the issues in the presentcase dealt with arbitration.Thus, section 21 of the contract required theparties to submit their "dispute" to"final and binding"arbitration by anarbitrator or arbitrators whose manner of appointment was fully prescribedin that section of the contract,whenever the parties might "find themselvesunable to agree concerning any issue arising under the terms of this agree-ment."And other sections of the contract specifically required the parties tosubmit to such arbitration whenever necessary to resolve continuing disagree-ment between them at the terminal point of the grievance and complaint pro-cedures provided by the contract(section 18 (e)), and also in their bargainingupon a permissive wage reopening of the contract at the end of any of theprescribed 6-month periods (section 23 (a)).Although the contract contained no provision referring to the grant of "meritincreases,"the Respondent asked the Union in a letter dated August 20, 1949,for approval of proposed increases for four employees,each being the onlyincumbent of a particular work classification.In spite of the Union's refusalto grant approval,the Respondent advised it on January 13, 1950, that theincreases had been granted because, "under past contracts we have given vol-untary increases from time to time."When the Union further protested, theRespondent informed it in a letter dated January 13,1950, that 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf the Union is unable to agree with Management on the matter of meritincreases, we would suggest that they proceed under Article #21 and sendthe matter to arbitration without further ado as no vote or statement ofthe membership can now change the action taken by our Superintendent.The merit increases have been granted and are being paid, therefore, thematter is closed unless you decide to open it up under the contract byarbitration.The Union took no steps to bring the matter to arbitration.3.The wageincreasesAlthough section 23 (a) of the 1949 contract provided that, on 30 day's notice,wages and piecework rates might be redetermined at the request of either ofthe parties at the end of each 6-month period during which the contract or anextension or renewal thereof was in effect, neither the Respondent nor theUnion made any such request prior to the end of the 6-month period on July11, 1950.On August 28, 1950, however, the Respondent's president, Arthur R. Hutchin-son, mailed the following letter to the Union, to the attention of Business AgentFred Muscheck:Continued violation on your part of Paragraph 13, Section B of our presentagreement "IT IS AGREED THAT EACH OF THE FOUR PRINCIPALDEPARTMENTS SHALL HAVE AT LEAST ONE REPRESENTATIVEON THE NEGOTIATING COMMITTEE" prevents us from complying withParagraph 5 of said agreement as to Wages, Wage Rates and the fixingof new Piece Rates.Revised increased rates, effective September 4th, 1950, will be mailedyou this week.Itwill be noticed that the Respondent thus referred the Union to section 5of the contract which required "any changes in methods of production, as affect-ing the wages, wage rates . . . [and] fixing of new piece rates or prices" to bemade "only through collective bargaining between the representatives of theparties hereto," and also to section 13 (b) and (e) which required the Unionto appoint a negotiating committee of no more than eight employees, at leastone of whom should represent each of the Respondent's four departments, andto furnish the Respondent with the names of these committee members "beforethe [Respondent] will recognize the new elected or appointed employee."It is clear that, as the Respondent informed the Union in this letter, theUnion had not appointed a full committee as required by the contract. For, asHutchinson testified without contradiction, and the undersigned finds, the onlylist of members of the Union's negotiating committee was furnished by theUnion on July 22, 1949, at Hutchinson's request, and left a blank for the nameof the representative from the weaving department.Furthermore, the employeenamed by the Union as the representative of the maintenance and miscellaneousdepartment immediately scribbled his name off the list when it was posted bythe Respondent and informed the Respondent that he would not serve. ByAugust 28, 1950, the Union had not informed the Respondent that either of thesevacancies had been filled.On August 29, 1950, Business Agent Muscheck telegraphed the Respondent :Received your letter.We have a complete committee and desire to meet,with you at once to discuss rates.Kindly advise convenient time. J.SULLIVAN &SONS MFG. CO.9In responseby telegram on August 30, 1950,the Respondent again requestedinformation from the Union as to who themembersof the negotiating committeewere.And on September 2, 1950, Muschecktelegraphedthe namesof sevenemployees, stated that Muscheck was the eighthmember ofthe committee, andrequested a meeting before the Respondent put its proposed wage increases intoeffect.Five of the seven employees thusdesignatedby the Unionin itstelegramof September 2 as members of the negotiating committee, were employees in theweaving department and the other two, in the winding department. Thus,neither of the other two principal departments (the wareroom and the mainte-nance department) was represented on the committee as the contract required.Accordingly, on September 7, 1950, the Respondent wired the Union :Proposed general wage increases held up by your wire. Advise whorepresents wareroom and maintenance department and drop from committeeeither a weaver or a winder so we can have a meeting.On the same day, September 7, 1950, the Respondent posted the followingnotice to its employees :Our proposed voluntary general wage increase covering all employees,effective September 5th, 1950, is hereby withdrawn due to the fact that FredMuscheck,businessrepresentative, together with the Union Shop Com-mittee, desires a meeting prior to putting the proposed increased rates intoeffect, which meeting is impossible due to the fact that the Union does nothave a complete Negotiating Committee representing all departments asper our agreement.The Respondent received no reply from the Union to its request of September7 that the Union properly reconstitute its negotiating committee.However, instead of thereafter pursuing its expressed intention of effectinga "generalwage increase" which it recognizedas beingsubject to bargainingwith the Union's negotiating committee, the Respondent resorted to what ittermed, both in its letters and telegrams to the Union and in Hutchinson'stestimony at the hearing,as being"merit increases."Thus, in apparent relianceupon the grant of the four merit increases in January 1950 as a precedent, theRespondent's superintendent,GeorgeR. Opperman,notified the Union by lettersmailed on September 13, 14,15, and18, that "Following our established proce-dure,"itwas giving "merit increases," of specifiedamounts tovarious categoriesof itshourly paid employees.Furthermore,on September13, 1950, the Re-spondent also posted a notice to its employees that in accordance with the"Walsh-Healey Public Contracts Act" minimumwage ratesfor allemployeesexcept learnerswould be 87% cents per hour.On September 15, 1950, the Union sent the following telegram to the Re-spondent:Your one-sided actions have breached our contract.Request you imme-diately cancel your unilateral action and meet with the Union immediately.In reply, on September 15, 1950, Hutchinson sent a telegram and a letterto the Union. The telegram was the following:Retel.Your breaching of our contractnecessitated taking the actionI have. Our last communication dated September 7 still unanswered. Al-ways willing to meet with the Union.In the letter of September 15, 1950,copyof which is attached to this Reportas Appendix B, Hutchinson expressed his and the Respondent's attitude morefully.He stated, in substance, that, although the contract did not "call for 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDa wage reopening until January 10, 1951," he had proposed a "voluntary generalwage increase" for a number of reasons: (1) "primarily [because of] thesplendid work and excellent cooperation of our employees now that they donot have so much outside influence to contend with ..."; (2) because othertextile employers had given "voluntary wage adjustments . . . withthanksbythe various Union locals" ; and (3) because the Respondent did not want tolose its employees to defense industries.Hutchinson further criticized the"negative" attitude of the Union toward anything which he proposed as beingfor the good of his employees and attributed to the Union's conduct a lack ofsupport on the part of the employees and particularly an unwillingness on thepart of the employees to serve on the Union's committee.He further statedthat he could prove that the Union did not represent a majority of the em-ployees "but [on the contrary,] misrepresent[ed] the minority" but said hehad no intention of challenging the Union's representation at that time.Heconcluded the letter with the following statement :Unless you advise me immediately to proceed with my plan of August 28[the proposed general wage increase] we will continue with merit increases,correction of inequalitiesor any other subterfugeto give every single em-ployee on the entire payroll what I want them to have and stay within thewritten contract, all to be retroactive to September 4, 1950. [Emphasissupplied.]Four days later, on September 19, 1950, Hutchinson began taking the final stepsforecast by his letter of September 15. For, on September 19 he sent the follow-ing letter to the Union :I have been informed that merit increases granted by our superintendentlast week have caused inequalities in the piece work rates in the wareroomdepartment.We cannot continue having inequalities in this most neededdepartment and this is to notify you that the piece work rates in thisdepartment are being changed to correct these inequalities.Then, on September 25, 1950, Hutchinson sent the following letter to theUnion :At my request I had an informal meeting on Monday afternoon with theShop Chairlady on various minor matters.During this discussion I learned that piece workers throughout the millwere a little upset due to the correction of inequalities made in the ware-room, which they thought caused inequalities in their department.Wecannot have inequalities in any department of this mill and this is to notifyyou that piece work rates in the Warping, Weaving and Winding Depart-ments have been changed, retroactive to September 4, 1950, to correct theseinequalities.Upon completion of the necessary paper work we will furnish you andthe shop chairlady with all of the necessary information regarding rates.President Hutchinson testified, and the undersigned finds, that, as a resultof the "merit increases" and the "correction of inequalities" in the pieceworkrates, all of the employees of the Respondent received a 71/2 percent increasein wage rates or piecework rates over their rates prior to August 28, 1950.4.The Respondent's refusal to bargain during the pendency of the Union'sunfair labor practice-chargeFollowing a conversation between Hutchinson and Betty Kritzberger, theUnion's shop chairlady, there was an exchange of letters between the Respond- J.SULLIVAN & SONS MFG. CORP.11ent and the Union between September 25 and October 11, 1950, which resultedin a revision of section 13 of the contract, eliminating the requirement thatan employee from each of the Respondent's departments serve on the Union'snegotiating committee.As amended, section 13 provided for a shop committeeof the four employees who were the principal officers of the Union, and furtherprovided that the negotiating committee should be composed of this shop com-mittee, two of the stewards, and the business agent and/or the joint boardmanager of the Union. The parties, however, continued in effect the provisionthat the Union would furnish the Respondent in writing with the names ofthe shop committee and the stewards and would notify the Respondent in writing"whenever any changes are made before the [Respondent] will recognize thenewly elected or appointed employee."On October 18, 1950, the Union informed the Respondent by letter of the namesof the members of the shop committee, of the stewards, two of whom were toserve on the negotiating committee, and requested a conference with the Respond-ent to discuss a general 10 percent wage increase in accordance with a settle-ment which it asserted had been made by the Union with the "Cotton RayonDivision of the Textile Industry."On October 20, 1950, Hutchinson replied by letter to Muscheck, agreeing thatthe shop committee and the negotiating committee, as outlined in the Union'sletter,were in accordance with the amendment of section 13 of the contract,With reference to the Union's request for a bargaining conference,Hutchinsonmade the following statement in this letter :As to your request for a convenient date for the Committee to meet withme to discuss a matter of a wage increase in accordance with an allegedsettlement made with the "Cotton Rayon Division of the Textile Industry"involving a general 10% wage increase please be advised I will be glad tomeet the Committee any time after December 11, 1950 as per your contractParagraph 23, Section A.Accordingly, on December 8, 1950,BusinessAgent Muscheck notified PresidentHutchinson of the Union's desire to discuss a redetermination of wages andrequested Hutchinson to inform him of a convenient date for the purpose.As theresult of an exchange of letters between December 20, 1950,and January3, 1951,in which Hutchinson insisted that the bargaining conference be held atthe Respondent's office and that,under the provisions of section 13 of the contract,as amended,the union representatives be limited to the negotiating committee,thus excluding the Union's attorney,a meeting between Hutchinson and thenegotiating committee was arranged and held on January 4, 1951.On January 8, 1951, Hutchinson wrote the following letter toBusiness AgentHueter of the Union :In accordance with my verbal agreement with you of July 1949, I metwith our committee on January 4, 1951 witha nonantagonistic feeling, eventhough you have seen fit to file Unfair Labor Charges against my company.In view of the fact that this has been the first meeting that I have beenable to hold with the committee since July 11, 1949, due to the failure ofmy employees to comply with our contract agreement in regard to a com-mittee,and the fact that we have complied with the agreement,I think itproper and advisable for you to withdraw these unfair"Unfair LaborOharges" immediately.On the same day, January 8, 1951, President Hutchinson wrote the followingletter to Business Agent Fred Muscheck : 12DECISIONSOF NATIONALLABOR RELATIONS BOARDAt our meeting on January 4, 1951, representing my employees you askedfor the following :#1-Restoration of the 10% piece work cut given Winders and the 5%piece work rate cut given Weavers, Warpers and Wareroom on July11, 1949.#2-Cancellation of merit increases and correction of inequalities given,by Management, on September 4, 1950 to one warp weighmaster, oneshipper, one machinist, one general utility man, one chief bleacherand five loom fixers, amounting to 100 per hour, and to two mainte-nance men amounting to 9¢ per hour and to all otheremployeesamounting to 71/2¢ per hour and insteadAward a fiat 10% increase to all employees, said 10% increase tobe in addition to that stated in item #1.In reply would say :#1-The cut in piece work rates given in July 1949 was to correct in-equalities that had been in effect since 1942 and were acknowledgedat that time by both Union officials and employees.To restore theserates at this time would again create unfair inequalities and is there-fore refused.#2-Request for a 10% general increase effective January 11, 1951 Isrefused in view of the substantial merit increases and corrections ofinequalities granted by employer on September 4, 1950.On January 11, 1951, following an exchange of two letters in which Muscheckand Hutchinson disagreed as to whether Hutchinson had properly characterizedthe Union's position as demanding a "cancellation" of the "merit increases" andthe substitution of a 10 percent increase, Muscheck wrote the following letterto Hutchinson :This is to acknowledge receipt of yours of the 9th.In view of your position taken against our demands, we hereby requestthat the followingissuesbe referred to an impartial arbitrator as providedin paragraph#21 of our agreement.1.Restoration of wage cuts for weavers, winders, warpers, and ware-room, which were put into effect on July 11, 1949.2.A general wage increase to all employees effective January 11, 1951.For your convenience we are enclosing a list of arbitrators, anyone ofwhich is satisfactory to us.Will you please advise us as to your choiceso that we may proceed in the matter?In reply, Hutchinson wrote the following letter to the Union on January 19,1951:This will acknowledge receipt of your letter of January 11, 1951 whereinyou request that certain issues stated in your communication be referredto an impartial arbitrator.We are most willing to have said issues referred to an impartialarbritrator and we nominate Dr. Howard Teaf, Haverford College, Haver-ford, Pa., one of the gentlemen listed as an arbitrator acceptable to you.Before going into arbitration,however,we request that you forthwithprosecute or withdraw the chargefiledagainst us with the National LaborRelations Board wherein you have complained,inter alia, that this Com-pany on and after September 15, 1950 refused to bargain collectively withregard to change of wage rates and has disregarded the provisions of theCollective Bargaining Agreement.The very fact that since September 15,1950 you have bargained with this Company on behalf of our employees J.SULLIVAN & SONS MFG. CORP.13and now request that the matters in dispute be referred to an impartialarbitrator demonstrateshow baseless and lackingin merit are the chargesfiled by you with the National LaborRelations Board.So as to make our position clear,this Company will notengage in thesenseless and futile procedure of attempting to adjust our differences intwo different forums as you attemptedto doin the Carter case, now of happymemory.The results in the Carter case demonstrated the useless andwasteful expenditure of time and money, not only on the part of manage-ment and of our employees, but also proved an expensive undertaking inso-far as the personnel of the Union was concerned.We wish to adjustour differences at a very early date, but will not under any circumstancesbe lured into two different forums for the purpose of reaching a determina-tion of an issue which should be simple, expeditious and inexpensive.We shall be glad to meet with you preliminarily to meeting with the repre-sentatives of the National Labor Relations Board for the purpose of testingthe soundnessof the positionhereintaken.We do notbelievethe NationalLabor Relations Board or any other Governmental agency will compel us togo into arbitration while there remainsoutstandinga charge filed with theNational Labor Relations Board that we have refused to bargain with yourUnion.May we ask that you give this matter the calm and sober considerationwhich the importance of the question demands and not render a decisionwhich can only result in immediate embarrassment to us and ultimate embar-rassment to you. [Emphasissupplied.]On January 22, 1951,BusinessAgent Muscheck wrote the following letter tothe Respondent:This is to acknowledge receipt of your letter of January 19th.In view of the recent developments within the Cotton and Rayon Divisionof the Textile Industry, it is our desire to meet with you to further discussthe matter of wages.Thursday January 25th, 10 A. M. is a satisfactory date with us.If we do not hear to the contrary we will assume that the above mentioneddateis satisfactory to you.On January 23, 1951, Hutchinson sent the following letter to Muscheck :Replying to your letter of January 22 in answer to our letter of January 19this company's policy has been veryfirmly andclearly stated and until suchtime as you see fit to either prosecute or withdraw charges filed by youagainst us with the National Labor Relations Board we will not meet withyou to further discuss the matter of wages.On January 25, 1951, the Union's attorneywrote the following letter to the fieldexaminerentrusted withthe handlingof the charge in the present caseand senta copy to Cornelius C. O'Brien,the attorneyfor the Respondent :My client, Textile Workers Union of America, has been in receipt of anumber ofletters from Mr. Hutchinson, indicating that the Union shouldeither "prosecute or withdrawcharges" flied withthe Board.So far as Iknow, we are prosecutingcharges as rapidly aswe know how,as the matteris in your hands for decision, and we have furnished you with all the infor-mation which you have requested.In order that there may be no misunderstanding between us, I want youto know that we desirecharges pressed.I am sending a copy of this letter to Mr. O'Brien. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDNo further attempts were made by the parties to bargain upon the matter ofwages and, on May 10, 1951,as hasbeen noted, the Union gave notice to theRespondent that, pursuant to the terms of the contract, it was giving notice ofits desire to terminate the contract 60 days thereafter.5.Conclusionsa.As to the unilateral wage increases in September 1950It is clear from the evidence, and the undersigned finds, that the Respondent'sobjective in effecting the September 1950 wage increases was to avoid losing itsemployees to other employers.Whether, under the provisions of both the con-tract and the Act, it had the right to do so without the Union's consentand itsapproval of the amount of the increase,is the broad problem presented by thisphase of the case.In its letter to the Union on August 28, 1950, the Respondent claimed that ithad a right under the contract to insist upon the Union's bargaining upon arevision of wage and piecework rates and stated that, having been deprived ofthe opportunity to exercise this right by the Union's failure to constitute andannounce the negotiating committee required by the contract, it was thereforeincreasing the wage and piecework rates on September 4, without consulting theUnion.Then, beginning with September 13, it adopted an entirely different tackby claiming and purporting to exercise a right (which it asserted at the hearinghad been established by past practice within the framework of the contract) togrant unilaterally a series of uniform "merit increases" for all the hourly paidemployees, and similar "corrections of inequalities" in all the piecework rates.For the reasons which follow, however, the undersigned is of the opinion thatthe provisions of both the contract and of Section 8 (d) of the Act (which definesthe obligation to bargain) not only do not support, but, on the contrary, refute,the existence of any such rights as those asserted by the Respondent under thecircumstances of the present case.As has been found, the only provisions of the contract relating to the scale ofwage and piecework rates and their possible modification or revision were sections5, 14, and 23 (a). Section 14 provided for the continuation of the existing scaleof wages and piecework rates "for the duration of this agreement," except forpossiblemodifications through collective bargaining, either (as provided bysection 5) when required by "any changes in methods of production," or (asprovided by section 23 (a)) when requested by either the Respondent or the Unionon 30 days' notice to the other, "at the end of six (6) month period during theterm, extension, or renewal of this agreement."In the factual situation presented by this case, these provisions of the contractnot only did not justify, but forbade, the unilateral reopening of the wage scaleunder the contract on August 28, 1950, and at any time thereafter until January11, 1951.For, although the Respondent in its letter to the Union on August 28,1950, expressed a frustrated right and desire to bargain for a change in wageand piecework rates under the terms of section 5, it never showed, either in itsdealings with the Union or in the evidence which it presented at the hearing, thatthere had been "any changes in methods of production" which required or madeadvisable an adjustment or revision of wages or piecework rates and thus justifiedthe application of section 5.Furthermore, having failed to give the Union a 30-daynotice of a desire on its part to revise wage rates on July 11, 1950, the end of oneof the 6-month periods referred to in section 23 (a) of the contract, the Respond- J.SULLIVAN &SONS MFG. CORP.15ent was barred from any right under that section of the contract to reopen theexisting wage provisions until January 11, 1951.Nor does the Respondent stand upon any better footing in its assertion of aright unilaterally to institute the September 1950 increases us a series of uniform"merit increases" and "corrections of inequalities" in accordance with an al-legedly established practice.The early 1950 grant of "merit increases," whichthe Respondent relies upon as demonstrating the practice or "established pro-cedure" under the contract, presumably because the Union did not take itsobjections to arbitration, are clearly distinguishable in that they involved onlyfour employees and cannot therefore be regarded as a precedent for such acomplete revision of wage and piecework rates of all the employees as occurred inSeptember 1950.Moreover, not only did the September 1950 "merit increases"and "corrections of inequalities" actually amount to a general wage increasebut, as President Hutchinson frankly wrote in his letter to the Union onSeptember 15, 1950, they were so intended by the Respondent, and termed "meritincreases" and "corrections of inequalities" as a "subterfuge" to accomplish thegeneral wage increase, since the contract "does not call for a wage reopeninguntil January 11, 1951."Therefore, as a unilateral general wage increase, quitedifferent from the four merit increases of early 1950, the so-called "meritincreases" and "corrections of inequalities" of September 1950 were clearlyforbidden by the contract, for the reasons already expressed.The provisions of Section 8 (d) of the Act, as well as the provisions of thecontract, refute the existence of any right on the part of the Respondent tobargain with the Union beginning on August 28, 1950, for a revision of wagerates, and forbade any unilateral action on the Respondent's part in effectingany such changes.For Section 8 (d) defines "the duty to bargain collectively"as forbidding the modification of an existing collective bargaining contractby one of the parties thereto, unless, among other things, it has first served a60-day notice on the other party and "continues in full force and effect . . .all the terms and conditions of the existing contractfor a period of sixty daysafter such notice is given or until the expiration date of such contract, whicheverocowrs later."(Emphasis supplied.)Furthermore, Section 8 (d) also ex-pressly states that these elements of the statutory duty to bargain collectively"shall not be construed as requiring either party to discuss or agree to anymodification of the terms and conditions contained in a contract for a fixed period,if such modification is to become effective before such terms and conditions can bereopened under the provisions of the contract."It appears clear from this consideration of the provisions of the contract andof Section 8 (d) of the Act that the Respondent had neither a right to insistupon the Union's bargaining concerning any revision of wage or piecework rateswhich was to become effective before January 11, 1951, nor, certainly any rightunilaterally to effect any such change.As matters stood under the combinedeffect of the contract and the law, the Respondent required the consent of theUnion to a reopening of the wage question and a modification of the wage scalebut the Union was not required to agree to, or even to discuss, the proposedmodification to become effective before January 11, 1951.Since the Union wastherefore not required to bargain at this. point either under the contract or thelaw,' if it voluntarily considered the Respondent's proposal outside the bar-gaining provisions of the contract, it was certainly not required to do so througha committee composed in exact accordance with the obviously inapplicable con-5John W. Bolton d Sons, Inc.,91 NLRB 989, 990 (footnote 3), 1000. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDtractual provisions."Furthermore, since the Respondent needed the Union'sconsent before it could lawfully change the wage scale, it could certainly notavoid entertaining and considering the argument which the Union was likelyto make, that the Respondent's proposed wage increases were insufficient.This,then, was the position in which the Respondent had put itself on August 28,1950, under the terms of its contract and by its failure, shortly before that date,to give the notice which would have permitted it to reopen and bargain upona revision of the wage scales as of July 11, 1950. In short, if it wanted badlyenough to effect the wage increases which it proposed on August 28, 1950, it wasrequired to deal with any representatives the Union might choose for the pur-pose, to entertain and consider any suggestions made by these representativesas to the sufficiency of the proposed increase, and to effect only such changes asthe Union, acting through these representatives, might agree to.When theRespondent failed to follow this course and nevertheless put its wage increasesinto effect, it clearly violated the bargaining requirements of the Act.In sum, the undersigned finds that by refusing to bargain with the committeepresented by the Union on September 2, 1950, by thus failing to secure theUnion's necessary consent to the proposed increases as required by Section 8 (d)of the Act and refusing incidentally to permit and entertain any arguments ofthe Union as to the sufficiency of those proposed increases, and finally by uni-laterally effecting the wage increases of September 1950, the Respondent refusedto bargain collectively with the Union in violation of Section 8 (a) (5) and(1) of the Act.In reaching these conclusions that the Respondent refused to bargain in vio-lation of the Act and that the various defenses posted by the Respondent uponthe provisions of the 1949 contract were without merit, the undersigned has con-sidered the contention of the Respondent that, under the arbitration provisionsof the contract, the Union was required to submit to arbitration its disputewith the Respondent as to whether the Respondent had the right to institutethe wage increases without bargaining with the Union, and that, having failed todo so, it was therefore barred from bringing the matter to the Board on unfairlabor practice charges. In support of this contention, the Respondent cites twodecisions of the Court of Appeals for the Sixth Circuit 7But the proposition advanced by the Respondent is contrary to the provisionsof the Act and the decisions of the Board and of other courts of appeal who haveconsidered the question.Thus, Section 10 (a) of the Act provides that theBoard's power to prevent unfair labor practices affecting commerce "shall not beaffected by any other means of adjustment or prevention that has been or may beestablished by agreement, law, or otherwise.... "And, in view of this strong,clear statutory language, the Board' and the Courts of Appeal for the Thirdand Ninth Circuits" have held that the failure of a charging party to resort to6Clearly inapplicable to the present situation, therefore, are decisions of the Boardwhich hold merely that,with respect to bargaining on matters within the purview andcontemplationof a particular contract,an appropriately and clearly worded provision ofthe contract may require the contracting union to act only through a committee of specifiedcomposition and may, in effect, suspend the obligation of the employer to bargain if, andso long as, the union attempts to do otherwise. SeeShell Oil Company,93 NLRB 161 ;Taormina Company,94 NLRB 884, 885 (note 3) ;Globe Automatic Sprinkler Company ofPennsylvania,95 NLRB 253.7 Timken Roller Bearing Co. v. N. L R. B.,161 F. 2d 949;N. L. R. B. v. Standard OilCompany,196 F. 2d 892.sMonsantoChemicalCo., 97, NLRB 517 (and cases therein cited) ;John W.Bolton dSons,Inc.,91 NLRB 989, 1000,Crown Zellerbach Corporation, Siltcoos Division,95 NLRB753.ON. L. R. B v. Newark Morning LedgesCo , 120 F. 2d 266, modifying 120 F. 2d 262(C. A. 3), cert. den. 314 U. S. 693;N. L. R. B. v. Walt Disney Productions,146 F. 2d 44,47-40 (C. A. 9), cert. den. 324 U. S. 877. J.SULLIVAN & SONS MFG. CORP.17available arbitration procedures to decide a particular question does not bar theBoard of jurisdiction but that the Board has discretion to take or decline juris-diction,depending upon whether it believes an order is necessary to effectuatethe purposes and policies of the Act.Applying this rule of discretion thus laid down by the Board and the courts,the undersigned is of the opinion that the Respondent's unfair labor practicesrequire the Board to retain jurisdiction and to issue an appropriate remedialorder to prevent a recurrence of the unfair labor practices and thus to effectuatethe purposes and policies of the Act,as it did in theBoltoncase,"in which itaffirmed the Trial Examiner's finding that the employer had refused to bargainin violation of Section 8 (a) (5) of the Act by unilaterally instituting a wageincentive program to take effect during the life of the contract with the chargingunion,withouthaving complied with the provisions of Section 8 (d), in spite ofthe fact that the union had not taken the question to arbitration as providedby the contract.The present case is even a stronger case for the issuance of aremedial order than was theBoltoncase,in which the employer's bona fide be-lief in the position which it had taken was not challenged.For, in the presentcase, President Hutchinson's letter to the Union on September 15 makes it clearthat the Respondent's claims of a right on its part to reopen the wage pro-visions of the contract and of the alternative right unilaterally to accomplishthe same result by the "subterfuge" of "merit increases" and "corrections ofinequalities" were not asserted by the Respondent in good faith but, on the con-trary,with a realization that they were untenable.In such a situation anarbitrator's decision would certainly not constitute an adequate remedy of theRespondent's unfair labor practice nor serve as an effective deterrent of itsrepetition.Only a Board order can suffice.The undersigned therefore rejectsthe Respondent's contention that the Union's failure to resort to arbitrationeither deprives the Board of jurisdiction or should convince the Board that, inits discretion,it should decline to exercise jurisdiction.b.As to the Respondent's refusal to bargain during the pendency of the Union'sunfair labor practice chargeThe General Counsel and the Union contend that,in January 1951,the Re-spondent, in further violation of Section 8 (a) (5) of the Act, refused to bar-gain collectively with the Union on the Union's request for a 10 percent wageincrease,effective on January 11, 1951,one of the wage reopening dates fixedby the 1949 contract, unless the Union withdrew its charge in the present case.The Respondent, on the other hand, contends that as "part of the give and takeof collective bargaining" and "for the purpose of expediting the unfair labor[practice] charges filed with the Board," it merely proposed or suggested thatthe Union prosecute or withdraw its unfair labor practice charge without delay,and that the Respondent did not refuse to bargain with the Union unless thecharges were withdrawn.The relevant findings of fact already made by the undersigned upon theuncontradicted evidence may be summarized as follows :(1)On October 18, 1950, and thus shortly after the Respondent's unilateralSeptember wage increases of 71/2 percent and the amendment of section 13 ofthe contract relating to the composition of the Union's negotiating committee,the Union asked the Respondent to discuss its request for a 10 percent wageincrease with the Union's new negotiating committee.(2)Upon Hutchinson's insistence that the wage provisions of the contractcould not be reopened under section 23 (a) of the contract until December 11,the Union repeated its request on December 8, 1950.10 Supra,atpp 980, 1000. 18DECISIONSOF NATIONALLABOR RELATIONS BOARD(3) In the meantime, on November 8, 1950,the Union had filed its unfairlabor practice charge in the present case,alleging that the Respondent, byunilaterally instituting the September 1950 wage increases,had violated Section8 (a) (5) ofthe Act.(4)On January 4, 1951,at the only meeting between the parties on thesubject, the Respondent rejected the Union's request for the 10 percent wageincrease.(5)On January 8, 1951,Hutchinson wrote Business Agent Hueter of theUnion that,since Hutchinson had met with the Union on January 4, "I thinkit proper and advisable for you to withdraw these unfair'Unfair Labor Charges'immediately."(6)On January 19, 1951,Hutchinson agreed to the Union's request for arbi-tration on the current wage question but only on condition that the Union"forthwith prosecute or withdraw"the unfair labor practice charge.(7)On January 23, 1951,Hutchinson rejected the Union's suggestion thatthe parties bargain further on the Union's wage request,in the following letter :Replying to your letter of January 22 in answer to our letter of Jan-uary 19 this company's policy has been very firmly and clearly stated anduntil such time as you see fit to either prosecute or withdraw chargesfiled by you against us with the National Labor Relations Board we willnot meet with you to further discuss the matter of wages.(8)The Respondent thus terminated bargaining with the Union although itreceived a copy of a letter,dated January 25, 1951,and written by the Union'sattorney to the field examiner of the Board assigned to the case,in whichletter the Union's attorney, after referring to the Respondent's demand thatthe Union"prosecute or withdraw the charges"and to the fact that the Unionhad furnished all the information requested by the field examiner,stated that,"I want you to know that we desire charges pressed"and that he was sendinga copy of the letter to the Respondent's attorney.From this recital of the undisputed facts, it appears that, in his letter ofJanuary 8,1951,Hutchinson stated merely that he thought it proper andadvisable for the Union to withdraw its charge;that, in his letter of January 19,1951,he conditioned his agreement to the Union's request for arbitration undersection 23(a) of the contract,upon the Union's prosecution or withdrawalof the charge;that, in his letter of January 23, 1951,he categorically statedthat, "until such time as you see fit to either prosecute or withdraw chargesfiledby you against us with the National Labor Relations Board we willnot meet with you to further discuss the matter of wages" ; and, finally, thathe made no reply when given notice a few days later that,in compliancewith one of the alternatives of his demand,the Union was "prosecuting" thecharge.It seems clear from these facts that Hutchinson,in dealing as he thusdid with the Union's bargaining request during January 1951,was not merelysuggestingorproposingthat the Union"prosecute or withdraw"its charge (asthe Respondent's counsel claims in his brief),but that, on the contrary, he wasrefusingto bargainunless the Union withdrew its charge(as both the GeneralCounsel and the Union contend).The undersigned accordingly finds that the Respondent,by its letters ofJanuary 19 and 23, 1951,and its failure to reply to the Union upon receipt ofthe union attorney's letter of January 25, 1951,conditioned the continuation ofbargaining upon the Union's withdrawal of the unfair labor practice charge, and J.SULLIVAN &SONS MFG.CORP.19that, as the Board has held in similar cases,ll the Respondent thereby refused tobargain with the Union in violation of Section 8 (a) (5) and (1) of the ActB. Other alleged interferenceThe complaint alleges that the Respondent also violated Section 8 (a) (1) ofthe Act by interrogating employeesconcerningtheiraffiliationwith, and activi-ties on behalf of, the Union ; by displaying to employees a knowledgeof internalunion matters ; and by threatening employees with reprisals, such as a shutdownor curtailment of the Respondent's operations, should they assist, join, orremain members of the Union, or engage or continue to engage in the Union'sconcerted activities.The evidence upon which the General Counsel relies tosupport these allegations consists solely of the testimony of President Hutchin-son andof the contents of letters written by him to the Union on September 15,1950, and January 3, 1951, and also of a letter sent by him to the employees onJuly 18, 1951, during the strike.Hutchinson denied soliciting information from the employees concerning theUnion's activities.He testified that employees came to him and voluntarily toldhim how many of his employees were attending the Union's meetings. Theundersigned, upon this state of the record concerning the allegation of inter-rogation,findsno support for that allegation.Nor does the undersigned find any evidence in the record which warrants afinding that, as the complaint alleges, the Respondent displayed to employeessuch a knowledge of internal union matters as would interfere with theirorganizational activities, i. e., by creating an impression among them that theywere under surveillance.The only evidence upon which the General Counseland the Union apparently rely for a contrary finding consists of (1) Hutchin-son's statement in his letter to the Union on September 15, 1950 (see AppendixB) and his admission in his testimony, that he told a number of the mainte-nance and wareroom employees it was their duty to serve on the Union's nego-tiating committee, and (2) Hutchinson's statementin a letterto Business AgentHueter on January 3, 1951, that he learned of the sparse attendance of theemployees at the Union's meeting from one of the stewards.Under the circum-stances of this case, the undersigned sees nothing improper in Hutchinson'shaving attempted to persuade employees to serve on the Union's negotiatingcommittee nor in his statementtoa uniono//'icial,who was not an employee, thatone of the Union's stewardshad told him the Union'smeetingswere not wellattended.As to threats of reprisals because of the employees' union activities, the onlyevidence apparently relied upon by the General Counsel and the Union,consistsof statements admittedly made by Hutchinson, both orally to individual em-ployees and in a letter mailed to all the employees on July 18, 1951, concerningthe bargaining and strike issues.These statements were to the effect that theUnion's conduct had previously caused the Respondent to cut down operationsby sellingsomeof itslooms ;that, although the Respondenthad been maintainingproduction, building up an inventory, and providing work for the employeeswhile other mills were curtailing production and employment, the strike hadalready compelled him to sell 36 morelooms;and, finally, thatIf and when we reach an agreement this is to notify you that full pro-duction will not be resumed as full production was not appreciated in theIiGagnon Plating andMfg.Co., 97 NLRB 104;UnitedShoeMachineryCorp.,97NLRB1273; UnionMfg. Co.,95 NLRB 792. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDpast.Weavers, winders, and warpers will return to work by seniority andthe balance of the employees recalled only when conditions in the narrow,brie industry improve.:,.nce there was no attempt to disprove Hutchinson's assertions in the courseof this letter that the economic pressure of the strike was compelling him tojoin his competitors in curtailing production and employment and there is ap-parently no reason to disbelieve Hutchinson's general testimony to this effect,the undersigned accepts Hutchinson's explanation of his statements, and refusesto find, as the General Counsel and the Union apparently urge, that Hutchin-son's statements amounted to threats of reprisals against the employees becauseof their participation in the strike.The undersigned accordingly recommendsthe dismissal of the complaint except so far as it alleges Respondent's refusalsto bargain which have been found in section III, A, of this Report.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III, A, above, occurringin connection with the operations of the Respondent set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and lead to labor disputes burdening andobstructing commerce and the free flow thereof.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefromand takecertain affirmative action designed to effectuate the policies of the Act.Specifically, the undersigned has found that the Respondent refused to bargaincollectivelywith the Union as the exclusive bargaining representative of theRespondent's employees in violation of Section8 (a) (5) and(1) of the Act,(1)by unilaterally effecting wage increases in September 1950 and therebymodifying the wage scales provided by an existing contract with the Union,without complying with the requirements of Section 8 (d) of the Act; and (2)by refusing to bargain collectively with the Union in January 1951 unless theUnion withdrew the unfair labor practice charge which it had filed with theBoard.Following the Respondent's commission of these unfair labor practices,the Respondent and the Union negotiated and executed a general collectivebargaining contract on December 14, 1951, which contract by its terms will ex-pire only on November 30, 1952. There is no claim that the Respondent didnot bargain collectively in good faith with the Union in reaching agreement onthe terms of this contract, nor that the Respondent has since failed or refusedto observe its bargaining obligations under this new contract and the Act. In-deed, the General Counsel asserted at the hearing that the Respondent's unlaw-ful refusals to bargain with the Union all occurred during the period coveredby the 1949 contract.It is clear from the decisions that the negotiation and execution of a contractwith the exclusive bargaining representative of his employees do not render mootan earlier refusal by the employer to bargain, since effectuation of the policiesand purposes of the Act requires the issuance of an order barring the employer'sresumption or repetition of his unfair labor practices." Such an order, in its03WilliamA. Mosow,92 NLRB 1727, 1729 (note 6);American National Insurance Com-pany,89 NLRB 185, 187-188 (affirmed onthis pointbut reversed on other grounds,N. L. R B v AmericanNational Insurance Company,343U. S. 395).See alsoN.L. R. B.v.Mexia TextileMills,339 U. S. 563;N. L. R. B. v. Pool Mfg.Co., 339 U. S. 577. J.SULLIVAN& SONSMFG. CORP.21usual terms,requires the employer to bargain with the charging union.Forremedial purposes, it thus necessarily continues the status of the charging unionas the exclusive bargaining representative of the employees and, in effect, sus-pends the employees' exercise of their right to make another choice until itappears that their choice will again be free. So far as the undersigned knows, ithas never been decided whether, in view of the intervening negotiation andexecution of a contract, the appropriate bargaining order should always runindefinitely to the benefit of the charging union as exclusive bargaining repre-sentative and thus, by possibility beyond the term of the contract, or whether,at least in some cases, the order should run to the benefit of the charging uniononly during the period of the current contract and so long thereafter as itcontinues to be the statutory bargaining representative of the employees"The undersigned believes that the latter course is the one which will best effectu-ate the purposes and policies of the Act in the present case, since it wouldpermit revival of the exercise by the employees of their fundamental right todetermine who their exclusive bargaining representative should be, after whatappears to be a reasonably reassuring period of a stable, good faith bargainingrelationship under the current contract.The undersigned will accordinglyrecommend to the Board that the order in, the present case should require theRespondent to bargain with the Union during the period of the contract executedby the Respondent with the said Union on December 14, 1951, and thereafterduring any such further period as the said Union may be designated as theexclusive bargaining representative by a majority of the employees in the appro-priate unit within the meaning of Section 9 (a) of the Act.In accordance with the considerations set forth in section; III, B, of thisReport, the undersigned will further recommend the dismissal of the allega-tions of the complaint that the Respondent committed unfair labor practicesother than the refusals to bargain found in section III, A, of this Report.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,the undersigned makes the following:CONCLUSIONS OF LAw1.Textile Workers Union of America, CIO, is a labor organization admittingto membership employees of the Respondent.2.All production and maintenance employees of the Respondent, excludingoffice and factory clerical employees,engineers,watchmen, foremen and super-intendents, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.TextileWorkers Union of America, CIO, is now, and during all timesmaterial herein has been, the exclusive representative of all the employees inthe aforesaid appropriate unit for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Textile Workers Union of America,CIO, as the exclusive representative of its employees in the aforesaid appropriateunit,the Respondent has engaged in unfair labor practices within the meaningof Section 8 (a) (5) and (1) of the Act."In the Mosow andAmerican National Insurance Companycases,supra, unlike thepresentcase, the contracts were negotiated and executedafter the issuanceof the TrialExaminers' IntermediateReports, thus obviating opportunity by the General Counsel or thecharging union to assert and litigate at the hearing any possible claim thatthe formulationof the terms of the contractsin question had beenaffected either by continued bad faithon thepart of the employer or by the earlierillegal refusal to bargain.In apparentrealiza-tionof the problemnow under consideration in this Report,the Boardstated in the Mosowcase(at note 6) that thecontract "will,of course,be considered at the compliance level."250983-vol.102-53-3 22DECISIONSOF NATIONAL LABOR RELATIONS BOARD5.The aforesaid unfair labor practices were unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.The Respondent did not commit any of the unfair labor practices allegedin the complaint other than the refusals to bargain found in section III, A, ofthis Report.[Recommendations omitted from publication. in this volume.]Appendix APERTINENT SECTIONS OF THE CONTRACT ExucnTED BY THE RESPONDENT AND THEUNION ON JULY 11, 19492.The Employer recognizes and agrees to deal with the Union or its dulyaccredited representatives elected or appointed, as the sole collective bargainingagency for all employees, except those excluded under item 1-part b.****3. (c) Employer agrees to recognize and deal with such representatives of itsemployees in its shops as the Union may elect or appoint, and further agreesto permit duly accredited representatives of the employees elected or appointedby the Union to visit its factory or shops at any time during working hours... .*******5.Any changes in methods of production, as affecting the wages, wage rates,hours, work load, changes from one operation to another, fixing of new piecerates or prices, working conditions and conditions of employment shall be madeonly through collective bargaining between the representatives of the partiesPreto.13. (b) The Union shall appoint or elect from among the workers coveredhereby four (4) stewards from the weaving department and one (1) stewardfor each of the other principal departments of the Employer's plant.The samesteward, where practical and desired by the Union, may serve for one or moredepartments.There shall be four principal departments as follows :#1 Weaving Department#2 Winding-Warping-Bleach House-Reeling Department#3 Wareroom-Shipping-FinishingDepartment#4 Maintenance & Miscellaneous DepartmentThe Union shall appoint from among the workers covered hereby a Shop Com-mittee who shall also actas NegotiatingCommitteeof not more than eight (8)which may or may not include the Department Stewards.It is agreed that each of the four principal departmentsshall have at leastone representative on the Negotiating Committee.(c)One member of the Shop Committee shall be designated as Shop Chairman.(d)The Shop Committee and stewards shall be the Union representatives inthe plant and in case of lay-offs, shall be the last to be laid off and the first to berehired.(e)The Union will furnish the Employer in writing with the names of theStewards, Shop Committee and Shop Chairman and notify it in writing when-ever any changes are made before the Employerwillrecognizethe newelectedor appointed employee. J.SULLIVAN & SONS MFG. CORP.2314.The scale of wages and piece work rates in effect upon the signing ofthis agreement shall be attached hereto as Schedule "A" and shall remain ineffect for the duration of this agreement except for amendments thereto thatmay result from the provisions of Paragraph 23 hereof.s*ssrw18.All grievances and complaints, whether on the part of the Employer ora member of the Union, arising in the plant shall be adjusted in the followingmanner :(a) Through Department Foreman(b)Through Department Steward and Department Foreman(c)Shop Chairman, Shop Committee and plant superintendent(d)Representatives of the Union and the Employer(e) If after the above procedure, no agreement is reached the matter shallbe referred to arbitration in the manner set forth hereinafter.tsstsst21. In case the parties hereto find themselves unable to agree concerning anyIssue arising under the terms of this agreement, the dispute shall be referredto an Impartial Arbitrator to be chosen jointly by both of the parties hereto.If the said parties are unable to agree upon an arbitrator within five (5) days,each party shall select one person to act on his behalf and if the two arbitratorsso chosen are unable to agree on the issues before them within five (5) days,they shall appoint a third arbitrator to decide. In the event that the twoarbitrators so chosen are unable to agree upon a third arbitrator within afurther period of five (5) days, or in the event that either party refuses toselect an arbitrator, the matter shall be referred either to the American Arbitra-tion Association of (sic) the United States Department of Conciliation, withfull authority to select a third arbitrator.(a)The Arbitrator or Arbitrators shall send copies of all decisions and rulingsmade by him or them to the Union and the Employer, and the decisions shallbe final and binding upon the parties herto.(b)The expenses of any arbitrator shall be borne equally by the parties hereto.rssss23.This agreement shall become operative as of July 11th 1949, and shallremain in effect for a period of twelve (12) months from said date, and may beterminated at the expiration of the term hereby granted, by either party givingthe other party written notice, by registered mail, of its intention to terminatethe same, at least sixty (60) days prior to the expiration of the term hereincreated.In default of such notice, this agreement shall continue In full forceand effect upon the same terms and conditions, for a further period of one yearfrom the date of the term herein specified, and so on from year to year, untilterminated by either party giving to the other party notice as aforesaid.Thepost office registry receipt shall be the only evidence of mailing of such notice.(a) Since the term of this agreement is specified for a period of one (1) year,It Is agreed by the parties that the scale of wages and prices in existence atthe time of the signing of this agreement may be redetermined at the end ofeach six (6) month period during the term, extension or renewal of this agree-ment upon the written request of either of the parties given to the other atleast thirty (30) days before the expiration of any six (6) months period here-under. If the parties are unable to agree between themselves after the givingof such notice, the question shall be submitted to arbitration in the manner here-Inabove provided. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDAppendix BLETTER FROM THE RESPONDENT TO THE UNION, DATED SEPTEMBER 15, 1950SEPTEMBER 15, 1950.Textile Workers Union of America. C. I. 0.,Philadelphia Textile Joint Board,2047 N. Fourth Street,Philadelphia 33, Pa.Attention :Mr. Fred MuscheckGentlemen :In view of the fact that our present contract does not call for a wage reopeninguntil January 10, 1951, and wishing to comply with the terms of our contract aspromised Mr. Hueter, I wrote you on August 28 relative to a voluntary generalwage increase.There were several reasons for wanting to give this general wage increase,primarily the splendid work and excellent cooperation of our employees nowthat they do not have so much outside influence to contend with, and secondlywe have been reading in the Textile papers of voluntary wage adjustments givenby other employers which have been accepted, according to the papers, withthanksby the various Union locals.Your continued negative position in regard to any plan of Management hasagain stymied progress here at the plant.How any man can continually be nega-tive over so long a period of years I cannot understand, except when I read thenewspapers I find another unusual man (from Russia) who is continuallynegative.The restrictions we are attempting to operate under are ones, not of my choosingas you well know, but a Union death grip acquired by me by the purchase ofSullivan's.You, as business agent, 1 also acquired and try as I have for the pastfour years, I am still unable to make any kind of a deal whatsoever with you,whether or not it is advantageous to the Union membership or not, the mainthing is, if I want it or think it is good for my employees, you are negative.We have in the wareroom department 50 employees and in the maintenancedepartment 14 employees and you well know there is not a single one of these 64employees who would even consider serving you and your idiotic, destructive,negative ideas.Surely you must know by the non-attendance at the Septembermeeting of this large group where you and your committee stand with them. Ipersonally talked to a number of employees in the above group, telling them oftheir duty to serve, and each and everyone that I talked to would rather losetheir job than serve you or their committee.As of today I do not think you represent the workers but I have no intentionwhatsoever of bringing it to a vote.Were it not for a possible interruption ofproduction in a most critical time in our Government history, I am sure I couldprove to you that you do not represent the majority but misrepresent the minority.Look at your record at Sullivan's, not since 1942 but just since I purchasedSullivan's.You have given them unemployment, short time, lay-offs and head-aches and have failed to sure (sic) for them one single economical gain. I toldyou four years ago you would never get me to give you anything I did not wantto give to the employees and that still stands.Don't you think that the Sullivanemployees know full well that you are personally responsible for the loss of 'fs oftheir machinery and they are holding their breath right now hoping you do notoverstep again and force us to take another load of machinery out of Philadelphia,or even worse than that, close the entire plant?In 1938 and 1939, while at Maurer's, I went thru a period where they lost theiremployees to higher paid industries.During the period 1940 to 1942 1 went J.SULLIVAN &SONS AUG. CORP.25thru a like period at Sullivan's.When I read in the papers of other mills, notnarrow fabric competitors,giving 5%,8% and 10%increases I deemed it ad-visable for this corporation to follow that pattern rather than lose experiencedhelp to defense or war industry who are looking for experienced labor.Wehave no fear of losing our help to the non-union narrow fabric mills in Phila-delphia.We will lose our helpto themetal industries such as Philco, BrownInstrument and like companies who can transform a weaver into a coil winderin a few days where it would take months to train an inexperienced girl.For God's sake Agent,wake up. You can't unionize any other mill in ourindustry,you put Weimar out of business,you sent : of our looms to otherstates and you are letting Sullivan carrythe C.I.O. banner for you and fromthe amount of dues we are paying this week I don't see where you earn your salt.Unless you advise me immediately to proceed with my plan of August 28 wewill continue with merit increases,correction of inequalities or any other sub-terfuge to give every single employee on the entire payroll what I want themto have and stay within the written contract,all to be retroactive to September4, 1950.As per your previous instruction a copy of this letter has been given to theShop Chairlady.Very truly yours,ARH/RGcc : Cornelius C. O'Brien, EsquirePaul WeimarShop ChairladyJ. SULLIVAN &SONS MFG. CORP.(signed)ArthurIt.HutchinsonARTHUR R. HUTCHINSONAppendix CNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with TEXTILE WORKERS UNIONOF AMERICA,CIO, as the exclusive representative of all employees in thebargaining unit described herein with respect to wages, rates of pay, hoursof employment, or other conditions of employment, during the period of ourcontract with the said union, executed on December 14, 1951, and thereafterduring any such further period as the said union may be designated as theexclusive bargaining representative by a majority of the employees in theappropriate unit within the meaning of Section 9 (a) of the Act ; and if anunderstanding is reached, we will embody such understandingin a signedagreement.The bargaining unit Is:All production and maintenance employees excluding office and factoryclerical employees,engineers,watchmen, foremen, and superintendents.J. SULLIVAN & SONS MFG. CORP.,Employer.By ------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material